Citation Nr: 1612718	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as small spur at L4-5.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2016.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back and bilateral shoulder disabilities.  He asserts that he experienced an injury during service, and that he has experienced symptoms associated with his low back and shoulders since then.  Service treatment records reflect that in November 1983, the Veteran complained of pain in his left shoulder and back after carrying an M-60 for a prolonged period.  The assessment was myositis.  Post-service VA treatment records indicate that he Veteran has received treatment for his low back and shoulders.  In light of evidence of in-service complaints and more recent post-service treatment, as well as the Veteran's competent statements regarding symptoms in service continuing to the present, the Board concludes that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

The most recent VA treatment records associated with the electronic file date to January 2010.  The Veteran, during his January 2016 hearing, identified more recent treatment at Jefferson Barracks Spinal Cord Injury Unit and John Cochran VA Medical Center.  Records from these VA facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include those from Jefferson Barracks Spinal Cord Injury Unit and John Cochran VA Medical Center.

If, after making reasonable efforts to obtain the records described above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following completion of the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back and bilateral shoulder disabilities.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following physical examination and review of the claims file, the examiner should identify all currently present disabilities of the low back and bilateral shoulders.  With respect to any such disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any such disability had its onset in service or is otherwise related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. Review of the entire file is required; however, attention is invited to the November 1983 service treatment record reflecting complaints referable to the Veteran's back and left shoulder, as well as his competent statements regarding symptoms during service and following discharge.    

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




